Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al (US 2017/0103907).
	Chu shows the structure claimed including a process chamber comprising an enclosure (236/238), a substrate support (206), an energy module (204) disposed outside the enclosure, a support (103) disposed outside the enclosure, a spot heating module (270) disposed on the support wherein the spot heating module comprises a holder (708/710) and a movement device (606) coupled to the holder.

With respect to claims 3 and 9, Chu shows the movement device (606) as a controlled motion device that allows a controlled motion of an optical fiber which includes the fiber cable being controlled to be connected thereto.
	With respect to claims 4 and 10, Chu further shows the energy module including a plurality of heating lamps (241). 
	With respect to claim 7, Chu further shows the spot heating module includes one or more heating modules/assemblies that include a plurality of holders (708/710) and a plurality of movement devices (606). 
	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Chu et al (US 2017/0103907) in view of Sakaki et al (US 6,478,480) and Jennings (US 2003/0196995)
Chu shows the structure claimed including a process chamber comprising an enclosure (236/238), a substrate support (206), an energy module (204) disposed outside the enclosure, a spot heating module (270/108) disposed outside the enclosure wherein the spot heating module comprises a stage (280/614), a holder (708/710) disposed on the stage, a fiber cable (604) disposed in the holder, and a movement device (606) disposed between the holder and the fiber cable. But, Chu does not explicitly call the fiber cable as a collimator. 
Sakaki shows it is known to provide a fiber cable including an optical fiber collimator (12) that is provided with a holder (11). 
Jennings also shows it is known to provide an optical assembly having a collimator that is known to collimate a laser beam for processing a substrate. Also see para [0031].
In view of Sakaki and Jennings, it would have been obvious to one of ordinary skill in the art to adapt the fiber cable of Chu including a collimator that is known to collimate a light beam to provide a focused radiation for effective processing of the substrate as known in the art.
 With respect to claim 14, Chu further shows a temperature sensor (130/253) disposed on the stage (254). Also, see Figure 1.
With respect to claim 15, Chu further shows a slider or track (802) that allows the heating module to slide or to move. 

With respect to claim 18, Chu shows the movement device (606) as a controlled motion device that allows a controlled motion of an optical fiber which includes the fiber cable being controlled to be connected thereto.
With respect to claim 19, Chu further shows the energy module including a plurality of heating lamps (241). 
With respect to claim 20, Chu further the spot heating module that comprises a laser source (602). Also, see Figure 6.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761